Third District Court of Appeal
                               State of Florida

                          Opinion filed August 1, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1801
                         Lower Tribunal No. 14-32662
                             ________________

                          Carlos Malvicino, et al.,
                                   Appellants,

                                        vs.

                       Valeria Schvartzman, et al.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

      Lawrence J. Shapiro & Associates, P.A., and Lawrence J. Shapiro, for
appellants.

      Kluger, Kaplan, Silverman, Katzen & Levine, P.L., and Abbey L. Kaplan
and Jamie L. Zuckerman, for appellees.


Before SUAREZ, FERNANDEZ, and LOGUE, JJ.

     PER CURIAM.
      Because the trial court did not abuse its discretion given the record, we

affirm. See Fla. R. Civ. P. 1.070(J); Premier Capital LLC v. Davalle, 994 So. 2d

360 (Fla. 3d DCA 2008).

      Affirmed.




                                       2